Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 1 of 14 - Page ID#: 772




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT LEXINGTON
                                  NO. 5:19-cv-00455-KCC


DR. DAVID B. PORTER,                                                    PLAINTIFF,

v.

DR. F. TYLER SERGENT and BEREA COLLEGE,                                 DEFENDANTS.

                              **************************
              PLAINTIFF’S RESPONSE TO DEFENDANT BEREA COLLEGE’S
                           PARTIAL MOTION TO DISMISS
                            **************************

                           Introduction and Statement of the Case

       The Plaintiff, Dr. David B. Porter, filed a Complaint in the Madison, Kentucky Circuit

Court against his former employer, Berea College, on January 29, 2019. The Complaint alleged

breach of contract, and employment discrimination resulting in his wrongful suspension and

termination, and for the College’s illegal retaliation against him, all in violation of the Kentucky

Civil Rights Act “KCRA”), KRS 344.010 et seq. The Complaint carefully avoided claims

against the College for Respondeat Superior and Negligent Hiring/Failure to Supervise, because

the Plaintiff knew of College witnesses who stated that the putative employee was acting sui

generis, and without knowledge of his employer, Berea College.

       Plaintiff’s Complaint was amended of right on February 4, 2019, prior to defendant’s

response. The first amendment did not affect the avoidance of claims against the putative

employee.

       The Plaintiff filed a separate Complaint in state court against only defendant Dr. F. Tyler

Sergent, on April 2, 2019. The Complaint alleged defamation, portrayal in a false light, and

illegal retaliation under KRS 344.280 (1), “KCRA.” At the time of the events in question, both


                                                  1
    Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 2 of 14 - Page ID#: 773




parties were professors at Berea College. Again, this Complaint made no mention of correlative

claims against Berea College, because College administrators had asserted that Dr. Sergent had

acted in his individual capacity, rather than as a Student Government Association (SGA) advisor

or employee, when he composed and sent emails defaming Dr. Porter.

         On March 29, 2019, Berea College filed its Answer to Plaintiffs First Amended

Complaint and, twice (see its page 15, paragraph 49: “Dr. Sergent acted on his own without

consulting the Administration,” and page 32, paragraph 141, “Defendant specifically denies that

the College conspired with or enabled postings by Sergent and Williams…”) denied that Dr.

Sergent had acted with the College’s knowledge, authority or support.

         On May 14, 2019, Dr. Sergent filed a motion to dismiss Plaintiff’s Complaint against

him, claiming for the first time that he acted under a “qualified privilege” as a College employee.

After thorough briefing, this motion was denied in state court on July 26, 2019.

         Both defendants (i.e., Berea College and Dr. Sergent), then filed supporting motions to

consolidate the two actions in state court. Plaintiff’s Memorandum objecting to consolidation

was overruled, and the two cases were consolidated on September 17, 2019.

         Following consolidation, Dr. Porter received leave to amend on November 14, 2019, and

filed an Amended Complaint1 placing the two actions in context, and (because of Dr. Sergent’s

assertion of qualified privilege) added Count IX, state law claims against the College for

negligent hiring, negligent supervision, and negligent retention of Dr. Sergent. In a separate

Count X, Plaintiff specified that Dr. Porter was seeking to hold the College vicariously liable for

Dr. Sergent’s defamation. Plaintiff also added claims pursuant to, and in violation of, Title VII

of the 1964 Civil Rights Act (“Title VII”), 42 U.S.C. § 2000e-2, and 42 42 U.S.C. § 2000e-3, the


1 The Complaint is wrongly labeled as “First Amended Complaint.” It should be properly
labelled as “Second Amended Complaint.” The references to the Complaint herein are to the
“Second Amended Complaint”.

                                                 2
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 3 of 14 - Page ID#: 774




Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 623 (a) (1) and Title IX of the

Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681 (a).

       The Defendants immediately had the consolidated case removed to this Court, pursuant

to 28 U.S.C. § 1441, based on federal jurisdiction under 28 U.S.C. 1331. The College has now

filed a motion to dismiss Count IX (Negligence in Hiring, Retaining and Supervising Dr. Tyler

F. Sergent) and Count X (Respondeat Superior Liability). This Response addresses those

defenses.



                                       Standard of Review

       To survive a motion to dismiss under FRCP 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

350 U.S. 544, at 570 (2007). However, a plaintiff need not include “detailed factual allegations”

in order to satisfy the Rule. Twombly, supra, 550 U.S. at 555. Plaintiff’s Complaint does contain

“detailed factual allegations.”

       Where plaintiffs state “simply, concisely, and directly events that . . . entitled them to

damages,” the rules require “no more to stave off threshold dismissal for want of an adequate

statement[.]” Johnson v. City of Shelby, 574 U.S. 10, 12 (2014).

                                         Argument

       A.      THE COLLEGE’S DENIALS THAT DR. SERGENT ACTED
               IN HIS OFFICIAL CAPACITY AS ITS EMPLOYEE WHEN
               HE DEFAMED DR. PORTER IN THE E-MAILS ESTOP THE
               COLLEGE FROM ASSERTING THE STATUTE OF
               LIMITATIONS, OR TOLLED ITS COMMENCEMENT
               UNTIL DR. SERGENT PLEADED HIS QUALIFIED
               PRIVILEGE DEFENSE IN MAY 2019.

   The College contends that the one-year statute of limitations under KRS 413.140 for libel and

slander actions bars the Second Amended Complaint’s negligent retention/supervision claims

                                                  3
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 4 of 14 - Page ID#: 775




(Memorandum at 6). Presumably, the College also claims that the one-year bar under KRS

413.140 generally applies to negligent retention/supervision claims directly, as well.

       It should first be noted that “[s]tatute-of-limitations defenses are most properly raised in

[summary judgment] motions, rather than [motions to dismiss], because a plaintiff generally

need not plead the lack of affirmative defenses to state a valid claim.” Paulin v. Kroger Ltd.

Partnership I, No. 3:14-cv-669, 2015 WL 1298583 at *4 (W.D. Ky. Mar. 23, 2015).

       When Dr. Porter was still a college employee prior to October 1, 2018 the College

initially and frequently disassociated itself from Dr. Sergent in denying he had acted in his

official capacity as a College employee when he defamed Dr. Porter. It is telling that the

College sought consolidation of the cases in state court only after Dr. Sergent had first pleaded a

qualified privilege as a defense in his state court motion to dismiss on May 14, 2019.

       In other words the College sought to actively deflect or conceal any liability it might have

for its employee Dr. Sergent’s tortious actions. Dr. Porter sought to sue the College and Dr.

Sergent separately in state court to keep the two Defendants from pointing fingers at each other

in front of a jury. However, the Defendants chose to confuse the issues for a jury and

consolidated the cases. As Dr. Porter pointed out in his opposition to the motion to consolidate:

       The ‘disadvantage’ that Plaintiff foresees is that the jury will have quite
       significant problems balancing the competing claims and defenses of the parties,
       if consolidation is granted . . . The jury verdict form, and the jury instructions,
       would be an imbroglio of qualifications . . .

       . . . Dr. Sergent has claimed Qualified Privilege . . . alleging that his College
       employment duties permitted, even encouraged, his actions in opposition to the
       SGA's grant of its Service Award to Dr. Porter. Dr. Sergent alleges that the
       College authorized this action, as well as his written criticism of Dr. Porter to
       members of the College community.

       Berea College, on the other hand, twice in its Answer, denies that Dr. Sergent
       acted on its behalf, or with its knowledge or approval. The defenses of Dr.
       Sergent and Berea College are diametrically opposed.


                                                 4
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 5 of 14 - Page ID#: 776




       . . . Plaintiff did not, responsibly, bring the Respondeat Superior claim against the
       College earlier, as he was aware that the College denied that Dr. Sergent acted on
       its behalf. Until Dr. Sergent asserted to the contrary, Dr. Porter's Respondent
       Superior allegations could have been professionally objectionable. Dr. Sergent's
       (later) assertions of his defense ha[ve] opened this up, as a responsible claim by
       Dr. Porter against Berea College.
       (August 26, 2019, Plaintiff’s Objection to Defendants’ Motion to Consolidate at 2-3).

       The state court granted the motion to consolidate over Dr. Porter’s well-reasoned

objections. Upon removal to federal court, Dr. Porter still finds himself facing the jury confusion

resulting from the College’s obfuscation of its knowledge and lack of action to rein in its

employee Dr. Sergent from acting on its behalf, in libelously attacking Dr. Porter in the eyes of

the Berea College community.

       “An estoppel may arise to prevent a party from relying on a statute of limitation by virtue

of a false representation or fraudulent concealment.” Munday v. Mayfair Diagnostic Lab, 831

S.W.2d 912, 914 (Ky. 1992)

       Also, Ky. Rev. Stat. § 413.190(2), Kentucky’s equitable tolling statute, provides as

follows:

       When a cause of action mentioned in KRS 413.090 to 413.160 accrues against a
       resident of this state, and he by absconding or concealing himself or by any other
       indirect means obstructs the prosecution of the action, the time of the continuance
       of the absence from the state or obstruction shall not be computed as any part of
       the period within which the action shall be commenced. But this saving shall not
       prevent the limitation from operating in favor of any other person not so acting,
       whether he is a necessary party to the action or not. (Emphasis added).

       “The ‘other indirect means' of obstruction must consist of some act or conduct which in

point of fact misleads or deceives plaintiff and obstructs or prevents him from instituting his suit

while he may do so.” Emberton v. GMRI, Inc., 299 S.W.3d 565, 573 (2009); see also Munday,

supra, 831 S.W.2d at 915; Osborn v. Griffin, 865 F.3d 417, 437 (6th Cir. 2017).

       On multiple occasions prior to Dr. Sergent’s pleading of a qualified privilege arising from

his employment at the College and prior to the consolidation of the lawsuits, the College

                                                 5
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 6 of 14 - Page ID#: 777




affirmatively denied Dr. Sergent was acting as its employee when he defamed Dr. Porter and

renounced his actions as wholly separate from his duties as an SGA Faculty Advisor.

Meanwhile, the Second Amended Complaint specifically alleges in ¶¶ 67-68:

       Though immediately aware of Dr. Sergent’s false statements in his e-mails in
       retaliation against Dr. Porter and with knowledge of Dr. Sergent’s express threats
       against SGA board members, the College’s administrators did nothing to
       investigate or repudiate Dr. Sergent’s actions. On the contrary, the College
       supported Dr. Sergent’s acts by thereafter interpreting the SGA award
       requirements, based on no rule or precedent, to prohibit giving the SGA award to
       a faculty member on suspension for an alleged workplace-related offense.

       [T]he College’s administrators did not investigate or discipline Dr. Sergent and
       later rewarded Dr. Sergent by giving him a tenured position as an associate
       professor of history at the College.


       Under the circumstances pleaded in the Second Amended Complaint, see, e.g., ¶¶ 67-68,

the College knew about Dr. Sergent’s defamation and supported him, in further service of the

College’s efforts to terminate Dr. Porter “for cause,” yet the College answered with ignorance to

Dr. Porter’s Complaint. The College’s deceptive actions misled Dr. Porter to refrain from

asserting his state law claims against the College in the action against Dr. Sergent, especially

given the potential jury confusion in a suit versus the two defendants. Therefore, Dr. Porter’s

state law allegations against the College should be considered tolled to the extent that they are

rendered timely when filed. Cf. Emberton, supra, 299 S.W.3d at 574; North Texas Opportunity

Fund L.P. v. Hammerman & Gainer International, Inc., 107 F.Supp.3d 620, 636 (N.D. Tex.

2015) (the limitations period for tortious interference with a contract was tolled because the

plaintiff did not know that the defendant directors had a personal interest in profits they diverted

to a shell company until the IRS later informed the Plaintiff).

       Furthermore, the employer-employee relationship is a fiduciary relationship under

Kentucky law. Fastenal Co. v. Crawford, 609 F.Supp.2d 650, 665 (E.D. Ky. 2009) (citing


                                                 6
 Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 7 of 14 - Page ID#: 778




Henkin, Inc. v. Berea Bank & Trust Co., 566 S.W.2d 420, 423 (1978)). In circumstances where

worker’s compensation laws are inapplicable, the common law also “imposes upon the master

the duty of exercising ordinary care to provide the servant a reasonably safe place in which to

perform the work required of him.” Payne v. High Splint Coal Co., 239 Ky. 634, 40 S.W.2d 299,

300 (1931).

        “[W]here the law imposes a duty of disclosure, a failure of disclosure may constitute

concealment under KRS 413.190(2)[.]” Emberton, supra, 299 S.W.3d at 574 (citing Munday,

supra, 831 S.W.2d at 915). There is authority that “[i]n the presence of a fiduciary or

confidential relationship, a false denial of knowledge or information by one who is in possession

of the facts may result in liability, if its effect is to lead the potential plaintiff to believe that the

facts do not exist or cannot be discovered.” Goellner v. Butler, 836 F.2d 426, 431 (8th Cir. 1988)

(citing Restatement (Second) of Torts § 550, comment b (1976)); cf. Osborne, supra, 865 F.3d at

438-439.

        Accordingly, given the College’s deceptive denials to its employee Dr. Porter of its

knowledge of and support of Dr. Sergent’s defamatory statements, and given Dr. Porter’s wise

caution in first not asserting his state law claims against the College without further evidence, the

College is estopped or barred from asserting the statute of limitations as a defense due to its

fraudulent or misleading concealment of the causes of action against it. The College’s waiting

until the consolidation of these cases and removal to this Court underscores the College’s

gamesmanship.

        If the Court holds that the Amended Complaint does not currently set forth sufficiently

specific facts to spell out the College’s misleading or deceitful obstruction or prevention of Dr.

Porter from filing his state law claims against the College within the applicable limitations



                                                     7
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 8 of 14 - Page ID#: 779




period, this Court should grant Dr. Porter leave to amend his complaint under FRCP 15(a)(1)(B),

wherein such relief is granted “freely.”



       B.      THE FIRST AMENDED COMPLAINT ALLEGES
               SUFFICIENT FACTS TO STATE A CAUSE OF ACTION
               AGAINST THE COLLEGE FOR ITS NEGLIGENT
               SUPERVISION / RETENTION OF DR. SERGENT.

       In Grand Aerie Fraternal Order of Eagles v. Carneyhan, 169 S.W.3d 840 (Ky. 2005), the

Supreme Court of Kentucky explained that claims for negligent hiring, retention and supervision

arise from the special relationship between the tortfeasor and the employer and are of two types:

(1) negligent failure to warn and (2) negligent failure to control. Id. at 850-51 (cited in Feltner v.

PJ Operations, LLC, 568 S.W.3d 1, 6 (Ky. Ct. App. 2018).

       In Carneyhan, supra, the Court emphasized the negligent failure to control the person

who caused the harm must be actual and, if exercised, would have meaningfully reduced the risk

of harm that occurred:

       The Second Restatement provides that a special relationship exists between
       master and servant only if the servant is using an instrumentality of the
       employment relationship to cause harm, i.e., either the master’s chattel or
       premises entered by virtue of the employment relationship. Restatement (Second)
       of Torts § 317 (1965). The proposed Third Restatement puts this requirement
       more succinctly: ‘Special relationships giving rise to the duty provided in [§ 41(a)
       ] include:

       ... (3) an employer with employees when the employment facilitates the
       employee’s causing harm to third parties.” Restatement (Third) of Torts: Liability
       for Physical Harm § 41(b)(3) (Proposed Final Draft No. 1, 2005) (emphasis
       added). [...] Again, the common thread through the above-described employment
       relationships is that the employer has a real means of control over the employee
       which, if exercised, would meaningfully reduce the risk of harm.

       Id. at 852 (cited in Feltner, supra, 568 S.W.3d at 6).

       The First Amended Complaint is replete with allegations of specific facts which show (1)

the College negligently failed to warn Dr. Sergent to stand down from defaming and retaliating

                                                  8
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 9 of 14 - Page ID#: 780




against Dr. Porter for “offending” his wife and the “politically correct” campus, and (2) the

College negligently failed to control Dr. Sergent to prevent him from doing so, and, instead,

aided and abetted him and rewarded him with a promotion (See, e.g. ¶¶ 42, 44, 55-68, 167-168,

200-201). As such, these allegations more than satisfy the pleading requirements of a cause of

action for negligent retention / supervision.



       C.      THE FIRST AMENDED COMPLAINT ALLEGES
               SUFFICIENT FACTS TO SHOW AN “ADVERSE
               EMPLOYMENT ACTION” RESULTING FROM HIS
               ILLEGAL RETALIATION.

       In addition to seeking revenge for Dr. Porter’s perceived “personal attack” against his

wife, Dr. Sergent sent his malicious missives to the SGA members to convince them to rescind

the award to Dr. Porter in retaliation for his participation in the defense of Dr. Messer in the prior

hostile workplace proceedings, in violation of KRS 344.280(1) of the KCRA. Furthermore, Dr.

Sergent retaliated against Dr. Porter for his opposition to discriminatory statements made by Dr.

Sergent’s wife in a hiring meeting when she stated that the last thing their department needed

was to hire any more “old white guys”.

       The College contends that the Complaint fails to allege an “adverse employment action”

resulting from his illegal retaliation (Memorandum at 8-10). The Complaint, though,

specifically alleges that Dr. Sergent retaliated against Dr. Porter in an attempt to discredit him in

front of the students and to injure his academic career, resulting in the rescission of the award,

and that the College aided and abetted Dr. Sergent and rewarded him with a promotion for doing

so (see ¶¶ 54-69, 167-168, 192-197, 200-201).




                                                  9
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 10 of 14 - Page ID#: 781




       Although related in nature, the plaintiff’s claims of retaliation under KCRA are separate

causes of action and do not rely or depend upon any underlying discrimination claim. KRS

344.280(1) states as follows:

       It shall be an unlawful employment practice for a person, or for two or
       more persons to conspire or retaliate or discriminate in any manner
       against a person because he has opposed a practice declared unlawful
       by this chapter, or because he has made a charge or filed a complaint.

       To be materially adverse, the employment action need not be economic in nature. "A

material modification in duties and loss of prestige may rise to the level of adverse action."

Brooks v. Lexington-Fayette Urban County Housing Auth., 132 S.W.3d 790,803 (Ky. 2004), at

803. Examples of an adverse action include: "a significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Burlington Industries, Inc. v. Ellerth, 524

U.S. 742, 761 (1998).

       The United States Supreme Court in Burlington Northern & Santa Fe Ry. Co. v. White,

548 U.S. 53 (2006), significantly broadened the type of actionable retaliation. The Court held

that the anti-retaliation provision of Title VII is not limited to discriminatory employment actions

and, thus, prohibits retaliatory acts that do not affect a term, condition, or privilege of

employment. An employee can establish a “materially adverse” action if the action might

dissuade a reasonable person from making or supporting discrimination charge.

       The Supreme Court in Burlington Northern further held that "[t]he significance of any

given act of retaliation will often depend on the particular circumstances. Context matters.” Id.

at 69. The Court proceeded to explain that within the context of a particular employee’s work

situation, a schedule change, a supervisor's refusal to invite an employee to lunch, or being




                                                  10
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 11 of 14 - Page ID#: 782




excluded from weekly training could be deemed materially adverse actions which might deter a

reasonable employee from complaining about discrimination. Id.

       There is express authority citing Burlington Northern after its opinion, where courts have

held that failure to give a plaintiff an employment award or the rescission of an award may

constitute an adverse employment action sufficient to prove a retaliation claim. See, e.g.,

Saunders v. Mills, 172 F.Supp.3d 74, 92 (D.D.C. 2016); Bolduc v. Town of Webster, 629

F.Supp.2d 132, 152-53 (D. Mass 2009).

       In the case at bar, Dr. Sergent intentionally and maliciously defamed Dr. Porter and

caused the rescission of the 2018 Student Service Award in retaliation for Dr. Porter’s past

participation in, and support of, Dr. Messer, during the prior disciplinary proceedings. As Dr.

Sergent did so while in the course of his employment, the College may be vicariously liable for

his retaliation against Dr. Porter in violation of KRS 344.280(1)

       In light of Burlington Northern, Dr. Porter need not show any detriment to his

employment at the College but only that Dr. Sergent’s malicious defamation was “materially

adverse” to him. Cf. Kent v. Commonwealth, Fish and Wildlife, No. 2008-CA-001975-MR,

2009 WL 4060493 at *5 (Ky. Ct. App., Nov. 25, 2009)



       D.      COUNT X SUFFICIENTLY PLEADS THE ISSUE OF THE
               COLLEGE’S RESPONDEAT SUPERIOR LIABILITY.

       Under the doctrine of respondeat superior, an employer can be held vicariously liable for

an employee's tortious actions if committed in the scope of his or her employment.” Papa John's

International, Inc. v. McCoy, 244 S.W.3d 44, 56 (2008). For alleged conduct to be considered

within the scope of employment “the conduct must be of the same general nature as that




                                                11
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 12 of 14 - Page ID#: 783




authorized or incidental to the conduct authorized.” Osborne v. Payne, 31 S.W.3d 911, 915 (Ky.

2000).”

       Count X merely sets forth that Dr. Sergent was an employee of the College acting within

the scope of his employment when he used his College e-mail address, the College computer

network, and his formal position as “Faculty Advisor to the SGA” to retaliate against Dr. Porter

for his participation in and defense of Dr. Messer in the prior hostile workplace proceedings, and

to attempt to discredit Dr. Porter in front of the students. This injured Dr. Porter’s academic

career at the College by making the false and defamatory statements against Dr. Porter in the

April 8-9, 2018 emails. The College is, therefore, vicariously liable for Dr. Sergent’s liability on

each of Counts VI – VIII. The College’s motion to dismiss Count X as stating respondeat

superior as a separate cause of action is irrelevant, since the grounds for Count X had been well-

pleaded earlier in the Complaint.

.

                                           Conclusion

       The Court should deny the College’s motion to dismiss and proceed to a trial on the

merits based on the allegations of the Second Amended Complaint.




                                                12
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 13 of 14 - Page ID#: 784




                                                 Respectfully Submitted,


                                                   (S) Hon. John F. Lackey    _
                                                 HON. JOHN F LACKEY
                                                 214 West Main Street
                                                 Richmond KY 40475
                                                 859-575-7206
                                                 lackeylaw@att.net



                                                   (S) Hon. Debra A. Doss     _
                                                 HON. DEBRA DOSS
                                                 108 Pasadena Dr.
                                                 Lexington, Kentucky 40503
                                                 (859) 260-1980
                                                 debra.doss@qx.net




                                      13
Case: 5:19-cv-00455-KKC Doc #: 15 Filed: 01/02/20 Page: 14 of 14 - Page ID#: 785




                                    ******************

                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a true copy of the foregoing RESPONSE by electronic
mail upon the following:

Hon. Sharon L. Gold
Hon. W. Craig Robertson II
Wyatt, Tarrant & Combs
250 West Main Street
Suite 1600
Lexington KY 40507
sgold@wyattfirm.com
ATTORNEY FOR DEFENDANT, Berea College

Hon. Thomas W. Miller
Miller, Griffin & Marks PSC
271 West Short St., Ste. 600
Lexington KY 40507
twm@kentuckylaw.com
ATTORNEY FOR DEFENDANT, F. Tyler Sergent



       This the 2nd day of January, 2020.


                                                       (S) Hon. Debra Doss
                                                          HON. DEBRA DOSS
                                                          108 Pasadena Dr.
                                                          Lexington, Kentucky 40503
                                                          (859) 260-1980
                                                          debra.doss@qx.net
                                                          ATTORNEY FOR PLAINTIFF




                                             14
